Memorandum: Respondent mother appeals from an order that, inter alia, revoked a suspended judgment entered upon a finding of permanent neglect and terminated her parental rights with respect to her children. Contrary to the contention of the mother, Family Court’s determination following a hearing that she violated the conditions of the suspended judgment is supported by a preponderance of the evidence (see Matter of Aaron S., 15 AD3d 585 [2005]; Matter of Veronica W., 289 AD2d 1055, 1056 [2001], lv denied 97 NY2d 613 [2002]). The mother’s further contentions that petitioner failed to establish that it exercised diligent efforts to encourage and strengthen the parental relationship and that the evidence did not support a finding of permanent neglect are “not properly before us because [those issues were] conclusively determined in the prior proceeding to terminate [the mother’s] parental rights” (Matter of Ronald O., 43 AD3d 1351, 1351 [2007]). We reject the mother’s contention that the court failed to conduct a dispositional hearing inasmuch as “[a] hearing on a petition alleging the violation of a suspended judgment is part of the dispositional phase of a permanent neglect proceeding” (Matter of Saboor C., 303 AD2d 1022, 1023 [2003]; see Matter of Carlos D., 24 AD3d 1263 [2005], lv denied 6 NY3d 710 [2006]). The evidence supports the court’s determination that termination of the mother’s parental rights is in the best interests of the children (see Ronald O., 43 AD3d 1351 [2007]; Aaron S., 15 AD3d 585 [2005]). We have considered the mother’s remaining contention and *1512conclude that it is without merit. Present—Martoche, J.P., Smith, Centra, Green and Pine, JJ.